Citation Nr: 1629234	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  09-31 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased disability rating for cervical spine disability, currently rated as 20 percent disabling.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to September 1988.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions by the United States Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In a June 2008 rating decision, the RO denied an increase in a 10 percent disability rating for cervical spine disability. In a July 2009 rating decision, the RO increased the rating to 20 percent, effective April 24, 2008.

In November 2011, the Veteran had a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

In March 2012, the Board remanded the issue of the cervical spine disability rating to the RO for additional development.

In a February 2015 decision, the Board denied an increase in a 20 percent rating for cervical spine disability. The Board found that the Veteran's representative had raised a TDIU claim. The Board remanded the TDIU claim to the RO for additional development.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) the portion of the Board's February 2015 decision that denied an increase in a 20 percent rating for cervical spine disability. In May 2016, VA and the Veteran (the parties) submitted to the Court a Joint Motion for Partial Remand (JMPR) of the November 2015 Board decision, and the Court granted that motion. In granting the motion the Court vacated, and remanded to the Board for further development, the Board's decision on the issue of the rating for the cervical spine disability.

At this time, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his cervical spine disability produces impairment that warrants a disability rating higher than 20 percent. The RO has characterized the disability as cervical strain. Disabilities of the spine are rated in part based on limitation of motion of the spine. See 38 C.F.R. § 4.71a (2016). When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, incoordination, and flare-ups. 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995). Determination of impairment due to such factors is to be expressed, if feasible, terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. DeLuca, at 206.

In the JMPR that the Court granted, the parties stated that VA medical examinations of the Veteran in June 2009 and March 2012 were inadequate for rating purposes. The parties noted that the report of the June 2009 examination did not indicate at what position pain on motion began, and the report of the March 2012 VA examination did not adequately address the Veteran's report of additional impairment during flare-ups. In addition, the parties noted that records of the Veteran's VA medical treatment in his claims file were only as recent as April 2012.

Accordingly, the Board will remand the cervical spine disability rating issue to obtain more recent VA treatment records, and to provide a new VA medical examination that addresses all of the relevant issues.

The Veteran contends that the combined effects of his service-connected disabilities make him unable to secure or follow a substantially gainful occupation. In February 2012, the Board remanded the TDIU issue to the RO for additional development. At the time of this review by the Board the RO has not readjudicated the TDIU issue or returned it to the Board for consideration. In any case, it is likely that evidence regarding the cervical spine disability developed pursuant to this remand will be relevant to the pending TDIU claim. After developing evidence and reconsidering the cervical spine disability rating issue, the RO should reconsider the TDIU issue.

Accordingly, the case is REMANDED for the following action:

1. Obtain records of all VA outpatient and inpatient treatment of the Veteran since April 2012. Associate those records with his claims file.

2. Provide the Veteran a VA medical examination to determine the current manifestations and effects of his cervical spine disability. Provide his updated claims file to the examiner for review. Ask the examiner to fully explain each opinion provided in response to the following requests.

Ask the examiner to include testing of range of motion in degrees. Ask the examiner, in reporting the results of range of motion testing, to identify any objective evidence of pain, and the degree at which pain begins.

Ask the examiner to describe the extent of any weakened movement, excess fatigability, or incoordination, on use. Ask the examiner to express an opinion as to whether there would be additional impairment on repeated use or during flare-ups. Ask the examiner to, if feasible, express the additional functional impairment due to weakened movement, excess fatigability, or incoordination, or during flare-ups, in terms of the additional degrees of limitation motion. Ask the examiner, if he or she concludes that it is not feasible to express the additional impairment in degrees of limitation of motion, to explain why such a determination is not feasible.

Ask the examiner to discuss the effect of the Veteran's cervical spine disability on occupational functioning, including the ability to obtain or maintain gainful employment.

2. Then readjudicate the claim for an increased rating for cervical spine disability.

3. Then review any VA medical opinion that has been provided since February 2015 as to the functional effect of the Veteran's service-connected disabilities on his ability to obtain or maintain gainful employment. If no such opinion has been obtained, obtain such an opinion from an appropriate VA examiner. Then, readjudicate the TDIU claim.

4. Then, if the cervical spine disability rating claim and/or the TDIU claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond.

The Board intimates no opinion as to the ultimate outcome of the matters the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

